United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1857
Issued: May 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs (OWCP) decision dated June 23, 2011 which denied appellant’s
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error. Because more than one year has elapsed between the last merit decision dated
April 7, 2004 and the filing of this appeal on August 9, 2011, the Board lacks jurisdiction to
review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
In this case, OWCP accepted a claim for bilateral overuse syndrome. It commenced
appropriate payment for total disability compensation. Appellant has not worked since 1997.

By decision dated April 25, 2002, OWCP terminated appellant’s compensation due to her
refusal to accept a suitable job offer as a video-coding technician. By decision dated October 7,
2002, OWCP’s hearing representative affirmed the April 25, 2002 decision. By decisions dated
November 25, 2002, October 1, 2003 and April 7, 2004, OWCP denied modification of the
April 25, 2002 decision.
By letter dated June 4, 2011, appellant requested reconsideration. She essentially
contended that OWCP erred in finding that she refused to accept suitable employment.
Appellant stated that she accepted the employing establishment’s offer of a video coding position
on August 8, 2002; she submitted a copy of the job description, which indicated that she signed
her acceptance of the job offer on August 8, 2002. She asserted in her letter that she had several
conditions in addition to overuse of the wrists, including carpal tunnel syndrome, post-traumatic
stress disorder and severe depression condition, which rendered her totally disabled from work at
the time the position was offered.
In support of her request, appellant submitted a January 10, 2002 report from
Dr. George D. Karalis, a specialist in psychiatry and her treating psychiatrist, who stated that she
was not ready to return to any job with the employing establishment because of her ongoing
psychiatric total disability. Dr. Karalis therefore opined that she was not able to accept the
video-coding technician job. Appellant also submitted several position description forms.
By decision dated June 23, 2011, OWCP denied appellant’s request for reconsideration
without a merit review, finding the request was untimely and that she had not established clear
evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA1 does not entitle an employee to a review of an OWCP decision
as a matter of right.2 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at anytime on her own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”

1

5 U.S.C. § 8128(a).

2

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).

2

OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).3 As one such limitation, OWCP has stated that
it will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.4 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP under 5 U.S.C. § 8128(a).5
In those cases where a request for reconsideration is not timely filed, the Board had held
however that OWCP must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.6 OWCP procedures
state that it will reopen appellant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review shows “clear
evidence of error” on the part of OWCP.7
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by OWCP.8 The evidence must be positive, precise and explicit and
must be manifested on its face that it committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.13 The Board makes an
3

Thus, although it is a matter of discretion on the part of OWCP whether to review an award for or against
payment of compensation, OWCP has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that OWCP erroneously applied or interpreted a point of law, or (2) advancing a relevant legal argument
not previously considered by OWCP or (3) constituting relevant and pertinent new evidence not previously
considered by OWCP. See 20 C.F.R. § 10.606(b).
4

20 C.F.R. § 10.607(b).

5

See cases cited supra note 2.

6

Rex L. Weaver, 44 ECAB 535 (1993).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

8

See Dean D. Beets, 43 ECAB 1153 (1992).

9

See Leona N. Travis, 43 ECAB 227 (1991).

10

See Jesus D. Sanchez, supra note 2.

11

See Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Leon D. Faidley, supra note 2.

3

independent determination of whether an appellant has submitted clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.14
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued its most recent merit decision in this case on April 7, 2004. Appellant requested
reconsideration on June 4, 2011; thus, the request is untimely as it was outside the one-year time
limit.
The Board finds that appellant’s June 4, 2011 request for reconsideration failed to show
clear evidence of error. In order to establish clear evidence of error, appellant must submit
evidence which not only would be of sufficient probative value to establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision relevant to the
issue which was decided by OWCP. She alleged that she had in fact accepted the offered
position, and submitted a copy of her acceptance dated August 8, 2002. However, appellant only
accepted the job in August 2002; four months after OWCP issued its April 2, 2005 termination
decision.15 In addition, she did not submit any new medical evidence with her request.
Dr. Karalis’ January 10, 2002 psychiatric report, which did not provide a diagnosis or any detail
regarding why appellant was disabled, was submitted previously and rejected by OWCP in its
April 25, 2002 termination decision.16 Appellant did not submit any new factual evidence with
her request for reconsideration. Therefore, she has failed to demonstrate clear evidence of error
on the part of OWCP such that it abused its discretion in denying merit review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of OWCP in his reconsideration request dated June 4, 2011. Inasmuch as appellant’s
reconsideration request was untimely filed and failed to establish clear evidence of error, OWCP
properly denied further review on June 23, 2011.

14

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

15

The Board notes that OWCP, in its April 25, 2002 decision, stated that appellant admitted that she had refused
to accept the job offer on the grounds that she was unable to perform it, which contradicts her argument in her
reconsideration request that she had actually accepted this position.
16

In its April 25, 2002 termination decision, OWCP stated that it had received and considered Dr. Karalis’
January 10, 2002 report.

4

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

